Pfeifer, J.,
dissenting.
{¶ 24} This seemingly inconsequential case raises important questions about the apparent intent of the Public Utilities Commission of Ohio to avoid meaningful review of its activities. It is difficult to decipher the commission’s motivations on the sparse facts of this case, but it is less difficult to decipher the path it took to avoid review by this court.
{¶ 25} On December 17, 2003, the commission denied SBC’s request for higher interim rates while considering SBC’s application to approximately double its rates for unbundled network elements provided to competitive carriers. On January 16, 2004, SBC Ohio applied for a rehearing of the interim-rate decision. Also on January 16, 2004, competitors of SBC Ohio applied for a rehearing of the commission’s decision setting a procedural schedule on the underlying increase case.
{¶ 26} On February 11, 2004, the commission essentially bought more time, granting the rehearing applications “for the limited purpose of allowing the Commission additional time to consider the issues raised on rehearing.” On February 26, the commission issued an agenda for its March 4, 2004 public meeting that included a consideration of the applications for rehearing.
{¶ 27} On March 1, 2004, relator, Ohio Consumer’s Counsel (“OCC”), filed this action in prohibition to prevent the granting of applications for rehearing, since more than 30 days had passed since the applications had been filed. At that point, this court probably made a mistake by not granting OCC’s motion for expedited consideration of the OCC’s action.
{¶ 28} The commission moved quickly after that. On March 4, it rescheduled consideration of the rehearing application for March 11. Then, the next day, SBC Ohio moved for another interim rate increase. On March 11, 2004, the commission granted SBC Ohio’s new motion for an interim rate increase and denied the applications for rehearing. The commission denied SBC’s application as moot and denied the competitive carriers’ application because the carriers raised only arguments that the commission had previously rejected.
{¶ 29} In so ruling, the commission avoided meaningful consideration by this court of the OCC’s prohibition action. The majority in this case holds that the OCC’s prohibition action was mooted because the applications for rehearing were denied, thus precluding this court’s determination of whether they were considered outside the prescribed time period.
{¶ 30} The commission’s timing suggests that it wanted to allow an interim increase to SBC Ohio but did not want to risk that it would be overturned upon a ruling by this court that the rehearing motion was considered out of rule.
Janine L. Migden-Ostrander, Consumers’ Counsel, Joseph P. Serio, David C. Bergmann and Terry L. Etter, Assistant Consumers’ Counsel, for relator.
Jim Petro, Attorney General, Duane Luckey, Senior Deputy Attorney General, and Matthew J. Satterwhite, Assistant Attorney General, for respondents.
{¶ 31} The most interesting fact in this case is that, somehow, SBC Ohio caught on to this and moved for another interim rate increase while its rehearing motion was still pending. Once the new motion was safely filed, the commission ruled on the pending motions.
(¶ 32} Of course, we are dealing only with appearances here — there may well be a good reason for the commission’s behavior in this case. But with questions being raised recently regarding the performance and loyalties of the previous Consumer’s Counsel, appearances are important. The public is left to question whether anyone remains to look out for its interests.